Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2008

Terrance Edmonds v. Raymond Sobina
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1851




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Terrance Edmonds v. Raymond Sobina" (2008). 2008 Decisions. Paper 345.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/345


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-5                                                         NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 08-1851
                                    ___________

                            TERRANCE L. EDMONDS,
                                             Appellant

                                          v.

    SUPERINTENDENT RAYMOND SOBINA; SECRETARY OF PRISONS
      JEFFREY BEARD; CAPTAIN RISKUS; LIEUTENANT STEELE;
     CORRECTIONS OFFICER MCGEEVER; CORRECTIONS OFFICER
          D. MIORELLI; HEARING EXAMINER KERRI CROSS
               ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                             (D.C. Civil No. 06-cv-00144)
                   District Judge: Honorable Sean J. McLaughlin
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 9, 2008

            Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                          (Opinion filed: October 20, 2008)
                                      _________

                                     OPINION
                                     _________

PER CURIAM



                                          1
       Terrance L. Edmonds, a Pennsylvania state prisoner proceeding pro se, appeals

from the order of the United States District Court for the Western District of Pennsylvania

granting summary judgment and dismissing his 42 U.S.C. § 1983 action, which

challenged the prison’s disciplinary action against him for possessing contraband and the

prison regulation that permits the confiscation of UCC-related material. We will

summarily affirm.

       Edmonds is and was, at all times relevant to this appeal, a prisoner incarcerated at

the State Correctional Institute at Forest in Marienville, Pennsylvania (“SCI-Forest”). On

December 7, 2005, Correctional Officers McGeever and Miorelli conducted an

investigative search of Edmonds’s cell in his presence and confiscated certain UCC-

related material and other papers.1 Edmonds was placed in the Restrictive Housing Unit

(RHU) pending further investigation. See Defendant’s Motion for Summary Judgment,

Exh. “A.” Edmonds was charged with possessing contraband two days later. After a


       1
          The “Confiscated Items Receipt (Inmate)” identifies the documents as follows:
(1) a trial deposition with Judges names on it; (2) paperwork for the Social Security
Administration; (3) an envelope addressed to the Internal Revenue Service; (4) an
envelope addressed to Internal Revenue Service “Notice of Contract Cancellation”; (5) an
envelope addressed to John Snow, Secretary of the Treasury; (6) a “(Notice) Declaration
of Independence of Sovereign States”; (7) “Disclosure of [illegible] on statute, cover
letter”; (8) Financial Statement and an Addendum cover letter; (9) Declaration of
Independence “Sovereign [illegible]”; (10) an envelope entitled “Non-negotiable Actual
& Constructive office”; (11) a Security Agreement; (12) a Non-Negotiable Bill of
Exchange; (13) an Affidavit & Certification of Withdrawal; (14) a Request for
Withdrawal of Application; (15) various paperwork; (16) “1 interdepartmental envelope
with various UCC information”; and (17) eight pages of yellow legal pad paper with UCC
information on it. See Plaintiff’s Motion for Summary Judgment, at Exh. G. All items
listed, except No. 15, were identified as UCC-related material. Id.

                                             2
hearing, Disciplinary Hearing Officer Kerri Cross found Edmonds guilty based on his

admission that the seized items were his and on the officer’s misconduct report.

Edmonds was ordered to serve 90 days in the RHU. His administrative appeals were

denied.

       Edmonds immediately filed a grievance on the day that his cell was searched,

complaining, among other things, that the defendants violated due process by confiscating

his UCC materials and that they failed to provide him with the appropriate form detailing

the items they confiscated. Plaintiff’s motion for summary judgment, “Exh. E.”

Lieutenant Mongelluzzo denied the grievance because the legal team of the Central

Office Security Department determined that the UCC-related material was “not legal

work.” Id. He suggested that Edmonds explain why the material was legitimate. Id. In

his appeal to Superintendent Sobina, Edmonds explained that he needed the UCC

material because he was “being held in confinement/incarceration under fraudulent

pretenses and that with the assistance of UCC material everything will be rectifide (sic).” 2

Id. Sobina upheld the denial of the grievance, stating that the confiscated material posed

a security risk. The Chief Grievance Officer denied Edmonds’s appeal, noting that his

explanation as to the legitimacy of the UCC-related material lacked merit. Id.

       Edmonds filed a § 1983 complaint, claiming that the investigative cell search and


       2
         Edmonds prefaced his explanation with this remark: “[g]rievant was trying to
hold off on the legalities of the UCC materials until we’ve all reached civil court,
however, grievant will provide a reasonable and short version of why the material is vital
for grievant.” Plaintiff’s motion for summary judgment, “Exh. E.”

                                              3
seizure of his UCC-related materials was illegal under the Fourth Amendment. He also

asserted that the defendants violated due process by charging him with possession of

contraband pursuant to DOC-ADM 803(VI)(D)(1)(g), and by finding him guilty of the

misconduct charge “without any evidence.” He contended that the disciplinary sanction

of ninety days in RHU violated the Eighth Amendment. He charged that the defendants’

confiscation of his UCC-related materials violated his right of access to the courts under

the First Amendment. He sought declaratory and injunctive relief and damages.3

       The defendants filed an Answer, followed by a motion for summary judgment, to

which Edmonds responded.4 The Magistrate Judge recommended granting summary

judgment in the defendants’ favor on all of Edmonds’s claims. Specifically, the

Magistrate Judge concluded that the Fourth Amendment does not apply to prison cell

searches and that the DOC’s post-deprivation remedy was constitutionally adequate. She

found that “some evidence” existed to support the disciplinary hearing officer’s guilty

finding, and that, in any event, his placement in the restrictive housing unit did not

implicate a protected liberty interest. The Magistrate Judge found that the DOC’s



       3
          Edmonds filed motions for a preliminary injunction and for a temporary
restraining order, both of which the District Court denied. Edmonds filed a notice of
appeal, which was later dismissed by agreement of the parties.
       4
         We note that the Defendants did not raise non-exhaustion as a ground for
granting summary judgment in their favor. In any event, there is more than ample record
evidence establishing that Edmonds exhausted his available administrative remedies by
pursuing a grievance to completion and by appealing his discipline through the
appropriate administrative channels.

                                              4
restriction on the possession of UCC-related materials did not violate due process because

it was reasonably related to a legitimate penological interest. The Magistrate Judge also

determined that Edmonds’s placement in the RHU for ninety days did not violate the

Eighth Amendment’s prohibition against cruel and unusual punishment and that he was

not denied access to the courts because he failed to demonstrate an actual injury to his

ability to litigate an arguably actionable claim. Edmonds objected. The District Court

overruled the Objections, adopted the Magistrate Judge’s Report, and granted summary

judgment in favor of the defendants and against Edmonds. Edmonds filed this timely

appeal.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Upon de novo

review of the record and careful consideration of Edmonds’s response to the notice of

possible summary action, we conclude that no substantial question is presented on appeal

and that summary action is warranted. See LAR 27.4 and I.O.P. 10.6. We agree with the

Magistrate Judge’s reasoning and conclusions as to Edmonds’s First Amendment access-

to-the-courts claim and his claims based on the Fourth and Eighth Amendments. With

respect to Edmonds’s claim challenging the disciplinary hearing officers’ guilty finding,

we conclude that his discipline did not deprive him of any constitutionally protected

liberty interest. State-created liberty interests protected by the Due Process Clause are

limited to freedom from restraint that imposes an atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life. Sandin v. Conner, 515 U.S.



                                              5
472, 484 (1995). Edmonds’s confinement in the RHU for ninety days does not impose on

him an “atypical and significant hardship.” See Griffin v. Vaughn, 112 F.3d 703, 708-09

(3d Cir. 1997) (holding that fifteen months in administrative custody is not an “atypical

and significant hardship”). Thus, his claim that the hearing officer’s finding lacked

“some evidence” to support it does not amount to a due process violation.

       That leaves the First Amendment claim regarding the confiscation of UCC-related

materials pursuant to DOC-ADM 803(VI)(D)(1)(g).5 Edmonds asserts that the

defendants deprived him of his First Amendment right to possess legal material.

Edmonds is frank about his belief in “redemptive process” theory and in his right to

copyright or trademark his name in order to prevent public officials from using it without

“just compensation.” See Complaint at ¶ 19; Plaintiff’s Response to Defendants’ Motion

for Summary Judgment at 4-5. The items confiscated from his cell include the kind of

papers and documents that are necessary for filing a UCC commercial lien.

       The District Court properly concluded that the DOC policy, which restricts an

inmate’s possession of UCC-related materials, does not violate Edmonds’s First

Amendment right to possess legal materials. Recently, we had occasion to review the


       5
         Edmonds alleges that he never received the “D-Form” referenced in DOC-
ADM(VI)(D)(1)(g) and that he received his copy of the confiscated items report on
January 11, 2006, about a month after his materials were seized. To the extent that he
raised a Fourteenth Amendment post-deprivation remedy claim, we agree with the
Magistrate Judge’s reasoning and conclusion that the DOC’s post-deprivation remedy
was adequate in Edmonds’s case. Edmonds filed a grievance and was given an
opportunity to identify a legitimate purpose for the UCC-related materials during the
course of the prison grievance process, which he failed to do.

                                             6
DOC memorandum issued in July 2005, the precursor to DOC-ADM 803(VI)(D)(1)(g), in

Monroe v. Beard, 536 F.3d 198 (3d Cir. 2008). There, we held that the DOC policy

providing for the confiscation of UCC-related materials, publications, and information on

copyrighting names is not constitutionally unreasonable under Turner v. Safley, 482 U.S.

78 (1987). Id. at 207-09. Our holding and rationale in Monroe apply with equal force to

DOC-ADM 803(VI)(D)(1)(g). The policy “is reasonably related to the DOC’s interest in

protecting government officials from fraudulent liens.” Id. at 208. The regulation is

intended to address the practice among inmates in Pennsylvania of filing fraudulent liens

against public officials (including correctional officers and administrators) pursuant to so-

called “redemption” and name copyrighting schemes, among others. Id. at 202 n.2, 208.

Courts have uniformly declared such commercial liens brought by inmates against

prosecutors, judges, correctional officers and other government employees, as null and

void. Id. at 202 n.2 (citation omitted).

       Moreover, DOC-ADM 803(VI)(D)(1)(g) does not impinge on Edmonds’s right to

possess publications and legal materials in general; thus, he continues to have an alternate

means of exercising his First Amendment rights. Id. at 208-209. The burden on DOC of

fighting inmates’ false liens is great. As we noted in Monroe, accommodating the right of

inmates to possess UCC-related materials without restriction would effectively encourage

more inmates to file false liens against public officials in order to harass and intimidate

them, resulting in the needless expenditure of public funds to adjudicate the liens in court



                                              7
and have them declared null and void. Id. at 209. As for alternatives to the regulation,

Edmonds argues that a court, not the DOC, should decide in the first instance whether his

UCC-related materials are legitimate or not. We disagree. The DOC is not required to

use “the least restrictive means possible” to further its legitimate penological interests,

and, thus, the prison need not wait until an inmate actually files a false lien claim in court

before confiscating the inmate’s UCC-related material. Id.

       Accordingly, we will summarily affirm the judgment of the District Court.

Appellant’s motion for appointment of counsel is denied.




                                              8